                    Case 5:20-cv-03555-LHK Document 12 Filed 09/03/20 Page 1 of 2
                       Case MDL No. 2948 Document 86 Filed 08/13/20 Page 1 of 2

FILED: 9/03/2020
Judge John Z. Lee                          UNITED STATES JUDICIAL PANEL
Magistrate Judge Sunil R. Harjani                       on
Lead case Number: 1:20-cv-04699             MULTIDISTRICT LITIGATION
bg

             IN RE: TIKTOK, INC., CONSUMER PRIVACY
             LITIGATION                                                                              MDL No. 2948



                                               (SEE ATTACHED SCHEDULE)



                                     CONDITIONAL TRANSFER ORDER (CTO −1)



            On August 4, 2020, the Panel transferred 6 civil action(s) to the United States District Court for the
            Northern District of Illinois for coordinated or consolidated pretrial proceedings pursuant to 28
            U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2020). Since that time, no additional action(s) have been
            transferred to the Northern District of Illinois. With the consent of that court, all such actions have
            been assigned to the Honorable John Z. Lee.

            It appears that the action(s) on this conditional transfer order involve questions of fact that are
            common to the actions previously transferred to the Northern District of Illinois and assigned to
            Judge Lee.

            Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
            Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
            Northern District of Illinois for the reasons stated in the order of August 4, 2020, and, with the
            consent of that court, assigned to the Honorable John Z. Lee.

            This order does not become effective until it is filed in the Office of the Clerk of the United States
            District Court for the Northern District of Illinois. The transmittal of this order to said Clerk shall be
            stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
            Panel within this 7−day period, the stay will be continued until further order of the Panel.



                Aug 13, 2020
                                                                    FOR THE PANEL:



               A TRUE COPY-ATTEST                                   John W. Nichols
            THOMAS G. BRUTON,
                          -       CLERK                             Clerk of the Panel
              By: s/ BROOK GUDAUSKY
                   DEPUTY CLERK
         U.S. DISTRICT COURT, NORTHERN
                DISTRICT OF
                          - ILLINOIS
                  September 3, 2020
                Case 5:20-cv-03555-LHK Document 12 Filed 09/03/20 Page 2 of 2
                    Case MDL No. 2948 Document 86 Filed 08/13/20 Page 2 of 2




          IN RE: TIKTOK, INC., CONSUMER PRIVACY
          LITIGATION                                                            MDL No. 2948



                              SCHEDULE CTO−1 − TAG−ALONG ACTIONS



             DIST      DIV.      C.A.NO.      CASE CAPTION


          CALIFORNIA CENTRAL

1:20-cv-05212 CAC        2      20−04537      G. R. v. TikTok Inc et al
1:20-cv-05213 CAC        2      20−05036      C.H. v. TikTok, Inc. et al

          CALIFORNIA NORTHERN

1:20-cv-05214 CAN        5      20−03390      A.J. v. Tiktok Inc. et al
1:20-cv-05215 CAN        5      20−03555      M.E. v. TikTok, Inc. et al
              CAN        5      20−03795      Iyer et al v. Tiktok Inc. et al
1:20-cv-05217
          ILLINOIS SOUTHERN

1:20-cv-05218 ILS        3      20−00498      S.M. v. TikTok Inc., et al
